Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 10 March 1773: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


De Londres, le 10 Mars 1773.
Quant au magnétisme qui semble produit par l’électricité, mon opinion actuelle est que ces deux puissances n’ont aucun rapport l’une à l’autre, et que la production apparente du magnétisme n’est qu’accidentelle. Voici comment on peut l’expliquer.
1º. La terre est un grand aimant.
2º. Il y a un fluide subtil, appellé fluide magnétique, qui existe dans toute espece de fer, également attiré par toutes ses parties, et également répandu dans toute sa substance, à moins qu’il ne soit forcé à l’inégalité par un pouvoir supérieur à l’attraction du fer.
3º. Cette quantité naturelle de fluide magnétique contenue dans un morceau de fer, peut y être mise en mouvement au point d’être plus raréfiée dans un endroit et plus condensée dans l’autre, mais elle ne sçauroit en être tirée par aucune force à nous connue jusqu’ici, au point de laisser la totalité dans un état négatif, ou de moins, relativement à sa quantité naturelle; non plus qu’il ne sçauroit y en être introduit d’ailleurs au point de la mettre dans un état positif, ou de plus: en quoi le magnétisme diffère de l’électricité.
4º. Un morceau de fer tendre souffre que le fluide magnétique contenu dans sa substance soit mis en mouvement par une force médiocre, de sorte qu’étant dirigé parallelement, ou tourné vers le pôle magnétique de la terre, il acquert immédiatement la qualité d’aimant, son fluide magnétique étant tiré, ou poussé d’une de ses extrêmités à l’autre, et cela continue ainsi tant qu’il demeure dans la même position, l’un de ses bouts devenant positivement magnétique et l’autre négativement. Cet aimant passager cesse de l’être dès qu’on le tourne est et ouest, son magnétisme ne tardant gueres à se répandre également dans le fer comme auparavant.
5º. Si le fer est durci, comme l’acier, son fluide magnétique est plus difficile à mettre en mouvement; il faut une force plus grande que le magnétisme de la terre pour l’émouvoir; et lorsqu’il a été poussé d’une extrêmité vers l’autre, il ne lui est pas aisé de rétrograder; ainsi une barre d’acier devient un aimant durable.
6º. Une grande chaleur épanouissant sa substance, et éloignant davantage ses parties les unes des autres, elles donnent passage au fluide électrique qui se remet en équilibre, après quoi la barre ne paroit plus un aimant.
7º. Une barre d’acier, qui n’est pas aimant, étant mise dans une position pareille à celle que prend une aiguille flottante, relativement au pôle magnétique de la terre, et dans cette position étant chauffée et refroidie subitement, devient un aimant durable. Par la raison que tandis que cette barre étoit chaude, sa quantité naturelle de fluide magnétique a été facilement poussée d’un bout sur l’autre par la vertu magnétique de la terre, et que l’endurcissement et la condensation produite par le refroidissement subit, l’y a retenue, sans lui laisser la liberté de retourner à sa premiere place.
8º. De violentes vibrations des parties d’une barre d’acier, sur laquelle on frappe à grands coups tandis qu’elle est dans cette même position, séparent tellement ses parties durant leur vibration, qu’elles laissent passer une portion de fluide magnétique poussée par le magnétisme de la terre, et qui y est si bien retenue par le rapprochement des parties lorsque la vibration cesse, que la barre devient un aimant durable.
9º. Un choc électrique traversant une aiguille dans une semblable position, et la dilatant pour un moment, en fait par la même raison un aimant durable; non pas en lui donnant du magnétisme, mais en donnant occasion à son propre fluide magnétique de s’y mettre en mouvement.
10º. Ainsi il n’y a pas réellement plus de magnétisme dans un morceau d’acier après qu’il est devenu aimant, qu’il n’y en avoit auparavant. La quantité naturelle est seulement déplacée, ou repoussée. Et delà vient qu’une forte garniture d’aimants peut changer des milliers de barres d’acier en autant d’aimants sans leur rien communiquer de son propre magnétisme; elle ne fait que mettre en mouvement celui qui étoit déja dans ces barres.
C’est à cet excellent Philosophe de Pétersbourg, M. Aepinus, que j’ai principalement l’obligation de cette hypothese, qui me paroit également ingénieuse et solide. Je dis principalement, parce que comme il y a plusieurs années que je n’ai lû son livre que j’ai laissé en Amérique, il peut se faire que j’y aye changé ou ajouté quelque chose; et si j’y ai mis quelque chose de travers, la méprise doit être sur mon compte.
Si cette hypothese vous paroit admissible, elle servira de réponse à la plupart de vos questions, je n’ai qu’une chose à ajoûter, c’est que, quelle que soit la puissance du magnétisme que vous ayez à y employer, vous ne sçauriez faire d’un certain morceau d’acier qu’un aimant d’une certaine force déterminée par sa puissance à tenir son fluide magnétique là où il est placé, sans le laisser rétrograder: or cette puissance est différente en différentes especes d’acier, et limitée dans toutes ses especes quelconques.
